Citation Nr: 1207105	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).    

2.  Whether new and material evidence has been received to reopen a claim of service connection for a heart condition, as secondary to the Veteran's service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 50 percent disability rating for PTSD, and denied service connection for a heart attack as secondary to the service-connected PTSD because new and material evidence was not submitted.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increase disability rating in excess of 50 percent for PTSD and whether new and material evidence has been received to reopen a claim for service connection for a heart condition.

On the March 2011 Substantive Appeal, the Veteran requested a BVA Hearing at a local VA office before a member of the BVA.  Significantly, however, to date, there is no indication from the claims file that the Veteran has been scheduled for a hearing before a Veterans Law Judge at the RO.  Accordingly, because the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary.  

Additionally, a review of the record reflects that the Veteran filed a timely May 2010 notice of disagreement with respect to the RO's March 2010 rating decision denying his claim of service connection for a heart attack as secondary to the service-connected PTSD because new and material evidence was not submitted.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1) The AMC should issue the appellant a SOC pertaining to the issue of whether new and material evidence has been received to reopen a claim of service connection for a heart condition, as secondary to the Veteran's service-connected PTSD.

2) Additionally, the Veteran should be scheduled for a hearing at the RO in Atlanta, Georgia before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



